448 F.2d 1277
UNITED STATES of America, Appellee,v.Franklin Allen PARIS, Appellant.
No. 71-1020.
United States Court of Appeals, Eighth Circuit.
September 30, 1971.

David Westfall, Kansas City, Mo., on brief for appellant.
Bert C. Hurn, U. S. Atty., and Charles E. French, Asst. U. S. Atty., Kansas City, Mo., on brief for appellee.
Before JOHNSEN, GIBSON and LAY, Circuit Judges.
PER CURIAM.


1
This appeal arises from a perjury conviction of Franklin Allen Paris in the United States District Court for the Western District of Missouri. The issue on appeal is whether false testimony on which the defendant's conviction was based was material to the trial in which the defendant had previously testified. We affirm.


2
The facts surrounding the defendant's testimony are fully set forth in this court's recent opinion in United States v. Edwards, 443 F.2d 1286 (8 Cir. 1971). It is unnecessary to repeat them here. In that decision William Carey Edwards, Jr.'s conviction for perjury was affirmed. Edwards had falsely testified in the trial of Walter Patrick Peyson in December, 1969. Edwards was subsequently indicted for perjury under 18 U.S.C. § 1621. At his trial he did not take the stand but called, as part of his defense, the defendant Paris who attempted to verify Edwards' testimony in the Peyson trial. After Edwards' conviction the government then indicted Paris for perjury. Discussion of the facts and the law in the Edwards case demonstrate without doubt the materiality of Paris' testimony at the Edwards trial. If Paris' statements were believed by the jury, Edwards would have been acquitted. Under these circumstances it is specious to urge that Paris' testimony did not have an effective influence or bearing on the decision in the Edwards case.


3
Judgment affirmed.